                                  1

                                  2

                                  3                             IN THE UNITED STATES DISTRICT COURT

                                  4                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      DAVID FOWLER, et al.,                           Case No. 18-cv-01254-MMC
                                                         Plaintiffs,                     ORDER DENYING IN PART AND
                                  7
                                                                                         DEFERRING RULING IN PART ON
                                                   v.                                    MOTION FOR RELIEF FROM
                                  8
                                                                                         JUDGMENT AND ORDER GRANTING
                                  9      WELLS FARGO BANK, N.A.,                         MOTION TO DISMISS
                                                         Defendant.
                                  10

                                  11

                                  12          Before the Court is plaintiff David Fowler and Colisa McFadden's Motion, filed
Northern District of California
 United States District Court




                                  13   December 14, 2018, "for Relief from Judgment and Order Granting Defendant's Motion to

                                  14   Dismiss Plaintiffs' Complaint." Defendant Wells Fargo Bank, N.A. ("Wells Fargo") has

                                  15   filed opposition, to which plaintiffs have replied. Having read and considered the papers

                                  16   filed in support of and in opposition to the motion,1 the Court rules as follows.2

                                  17          By order filed November 14, 2018, the Court granted Wells Fargo's motion to

                                  18   dismiss plaintiffs' complaint and dismissed plaintiffs' claims without leave to amend, after

                                  19   which, on December 7, 2018, the Clerk of Court entered judgment. In the instant motion,

                                  20   plaintiffs assert that, as a result of excusable neglect on the part of plaintiffs' counsel,

                                  21   plaintiffs failed to make certain arguments in their opposition to the motion to dismiss,

                                  22   which arguments they now ask the Court to consider.

                                  23          In their complaint, plaintiffs alleged the following three causes of action: (1) the

                                  24
                                              1
                                  25           Plaintiffs failed to provide the Court with a chambers copy of their reply.
                                       Nonetheless, the Court has considered it. For future reference, plaintiffs are reminded
                                  26   that, pursuant to Civil Local Rule 5-1(e)(7) and the Court's Standing Orders, parties are
                                       required to provide for use in chambers one paper copy of each document that is filed
                                  27   electronically.
                                              2
                                  28              By order filed January 15, 2019, the Court took the matter under submission.
                                  1    First Cause of Action, titled "Violation of Cal. Civil Code § 2924, et seq.," by which

                                  2    plaintiffs alleged Wells Fargo "caused a Notice of Trustee's Sale to be recorded" (see

                                  3    Compl. ¶ 9), but failed to "post a copy of the Notice of Trustee's Sale to [p]laintiffs' door"

                                  4    (see Compl. ¶ 14) and "mail the Notice of Trustee's Sale to [p]laintiffs via certified or

                                  5    registered mail" at least "20 days before the date of the sale" (see Compl. ¶ 15); (2) the

                                  6    Second Cause of Action, titled "Violation of Cal. Civil Code § 2923.7," by which plaintiffs

                                  7    alleged Wells Fargo failed to "adequately advise [p]laintiffs of the status of their

                                  8    application [for a loan modification]" (see Compl. ¶ 29), failed to "ensure that [p]laintiffs

                                  9    were considered for all foreclosure prevention alternatives" (see id.), and failed to

                                  10   "provide [p]laintiffs with an adequate single point of contact" (see Compl. ¶ 30); and

                                  11   (3) the Third Cause of Action, titled "Unfair Competition – Violation of Business and

                                  12   Professions Code §§ 17200 et seq.," by which plaintiffs alleged the conduct on which
Northern District of California
 United States District Court




                                  13   they based the First and Second Causes of Action constituted "unlawful business

                                  14   practices" (see Compl. ¶ 32) and "unfair business practices" (see Compl. ¶¶ 37-38).

                                  15          In its motion to dismiss, Wells Fargo argued that plaintiffs' claims were, inter alia,

                                  16   preempted by the Home Owners' Loan Act ("HOLA"), and the Court, in its order of

                                  17   dismissal, agreed. Plaintiffs, relying on Rule 60(b)(1), argue that, as a result of a mistake

                                  18   they assert is excusable, they failed to argue in their opposition that HOLA does not

                                  19   preempt their First Cause of Action.3 See Fed. R. Civ. P. 60(b)(1) (providing court may

                                  20   relieve party from judgment due to "mistake, inadvertence, surprise, or excusable

                                  21   neglect").

                                  22          Plaintiffs fail to cite any authority providing that a party's failure to make a legal

                                  23   argument, where such argument is not based on a change of law or newly discovered

                                  24   evidence, can constitute the type of omission sufficient to set aside a judgment, and, as

                                  25   Wells Fargo points out, not only policy considerations, but existing authority as well,

                                  26
                                  27          3
                                              Instead, plaintiffs, in their opposition, argued that national banks, such as Wells
                                  28   Fargo, could not rely on HOLA.

                                                                                       2
                                  1    counsel against allowing a party to do so. See, e.g., Castillo-Antonio v. Iqbal, 2017 WL

                                  2    3335682, at *3-4 (N.D. Cal. August 4, 2017) (holding motion to set aside order granting

                                  3    summary judgment cannot be based on argument that movant's counsel, in opposing

                                  4    motion for summary judgment, failed to make argument counsel could have made).

                                  5           In any event, in this instance, it would be futile to set aside the judgment and order

                                  6    of dismissal as to the First Cause of Action. Specifically, as Wells Fargo points out,

                                  7    courts that have considered the issue have found, and this Court agrees, that statutory

                                  8    claims challenging the manner in which a mortgagor provides notice of a trustee's sale

                                  9    are preempted by HOLA. See DeLeon v. Wells Fargo Bank, 729 F. Supp. 2d 1119,

                                  10   1121, 1126 (N.D. Cal. 2010) (finding claim under § 2924b, alleging mortgagees "never

                                  11   received notice of a trustee's sale and that the notice of such a sale never was posted on

                                  12   the [p]roperty," preempted by HOLA); Stefan v. Wachovia, 2009 WL 4730904, at *3
Northern District of California
 United States District Court




                                  13   (December 7, 2009) (finding claims challenging defendant's "initiation of the state

                                  14   foreclosure process under California Civil Code § 2924" preempted by HOLA); see also

                                  15   Frausto v. ING Bank, FSB, 2013 WL 12097535, at *6 (S.D. Cal. September 16, 2013)

                                  16   (holding claim for fraudulent concealment, where plaintiff alleged duty to disclose arose

                                  17   from defendant's failure to comply with duties set forth in § 2924b, preempted by HOLA).

                                  18          Moreover, even if not preempted, the First Cause of Action is subject to dismissal.

                                  19   In particular, plaintiffs, in their complaint, acknowledged they had received a copy of the

                                  20   Notice of Trustee's Sale twenty days before the scheduled sale (see Compl. ¶¶ 9-10),

                                  21   and, as explained in an earlier order issued by the Court, "any failure by defendant to

                                  22   comply with § 2924b(b)(2) and/or 2924f(b)(3) was 'harmless,' and, consequently, 'is not

                                  23   actionable.'" (See Order, filed February 27, 2018, at 2:23-25 (quoting Falcocchia v.

                                  24   Saxon Mortgage, Inc., 709 F. Supp. 2d 860, 870 (E.D. Cal. 2010))); see also Lehner v.

                                  25   United States, 685 F.2d 1187, 1190-91 (9th Cir. 1982) (holding plaintiff failed to state

                                  26   cognizable claim alleging defendant United States mailed notice of foreclosure sale to

                                  27   "wrong address," where plaintiff had received actual notice of pending sale during

                                  28   "repeated conversations" with "government officials").
                                                                                     3
                                  1           Accordingly, to the extent plaintiffs seek an order setting aside the judgment and

                                  2    order of dismissal as to the First Cause of Action, the motion will be denied.

                                  3           Plaintiffs' remaining argument is that, as a result of excusable neglect, they failed

                                  4    to request leave to amend and, consequently, at this time seek leave to "add claims."

                                  5    (See Pls.' Mem. of P. & A. at 3:24-25.) Plaintiffs have not, however, submitted a

                                  6    proposed amended complaint, see Civil L.R. 10-1 (providing party "moving to file an

                                  7    amended pleading must reproduce the entire proposed pleading"), nor have plaintiffs

                                  8    otherwise advised the Court as to the nature of any proposed new claims they believe

                                  9    they could add. Under such circumstances, the Court cannot determine whether leave to

                                  10   amend would be futile. Nonetheless, the Court will defer ruling on this portion of plaintiffs'

                                  11   motion and afford plaintiffs an opportunity to supplement their motion with a proposed

                                  12   amended complaint.
Northern District of California
 United States District Court




                                  13                                          CONCLUSION

                                  14          For the reasons stated:

                                  15          1. To the extent plaintiffs seek an order vacating the judgment and order of

                                  16   dismissal as to the First Cause of Action, the motion is hereby DENIED.

                                  17          2. To the extent plaintiffs seek an order vacating the judgment and order of

                                  18   dismissal for the purpose of allowing plaintiffs to file an amended complaint, the Court

                                  19   hereby DEFERS ruling. Specifically, plaintiffs may file, no later than February 8, 2019, a

                                  20   proposed amended complaint, along with a supplemental brief, not to exceed five pages

                                  21   in length, in support of their request to amend. If plaintiffs file such proposed amended

                                  22   pleading, Wells Fargo shall file, no later than February 22, 2019, any response thereto,

                                  23   not to exceed five pages in length. As of February 22, 2019, unless the parties are

                                  24   otherwise advised, the deferred portion of plaintiffs' motion will be deemed submitted.

                                  25          IT IS SO ORDERED.

                                  26
                                  27   Dated: January 18, 2019
                                                                                                MAXINE M. CHESNEY
                                  28                                                            United States District Judge
                                                                                     4
